NO. 12-03-00311-CV

NO. 12-03-00312-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: FREDRICK BROWN,§
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
 Relator Fredrick Brown seeks a writ of mandamus requiring the trial court to rule on his
pending motion to quash or, in the alternative, to "Show Cause why said ORDER should not be
followed."  Based upon our review of Relator's petition, we conclude that Relator has not shown
himself entitled to the relief he seeks.  Accordingly, the writ of mandamus is denied.
  SAM GRIFFITH 
								 Justice

Opinion delivered September 24, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.






(PUBLISH)